CERTIFICATE OF DESIGNATION OF SERIES D CONVERTIBLE PREFERRED STOCK OF ECCO ENERGY CORP. Pursuant to Section 78.195 of the Nevada Revised Statutes, ECCO Energy Corp., a Nevada corporation (the “Corporation”), does hereby certify that pursuant to authority contained in the Restated Articles of Incorporation of the Corporation filed with the Nevada Secretary of State on January 19, 2006, the Corporation's Board of Directors has duly adopted the following resolutions designating303,936 of the 10,000,000 shares of preferred stock, $0.001 par value, as Series D Convertible Preferred Stock (the “Series D Convertible Preferred Stock”) that shall contain the following designations and preferences. In accordance with the terms and provisions of the First Amended Certificate of Designation of Series B Convertible Preferred Stock and the Certificate of Designation of Series C Convertible Preferred Stock requiring the approval of the holders of at least 2/3’s of the outstanding Series B Convertible Preferred Stock and the outstanding Series C Convertible Preferred Stock of the issuance of any series of stock ranking on seniority or parity with the Series B Convertible Preferred Stock or Series C Convertible Preferred Stock as to dividend or liquidation rights or having a right to vote on any matter, the Corporation has received the approval of at least 2/3’s of the holders of the Series B Convertible Preferred Stock and the Series C Convertible Preferred Stock regarding the issuance of the303,936 shares of Series D Convertible Preferred Stock. Series D Convertible Preferred Stock The Series D Convertible Preferred Stock has been authorized by the Board of Directors of the Corporation as a new series of preferred stock, which ranks in parity as to dividends and liquidation rights with the Series B Preferred Stock and the Series C Preferred Stock. So long as any Series D Convertible Preferred Stock is outstanding, the Corporation is prohibited from issuing any series of stock having rights senior to the
